

Exhibit 10(l)






GE 2007 Long-Term Incentive Plan 
(as amended and restated April 26, 2017, and
as further amended and restated February 15, 2019)
SECTION 1. PURPOSE
The purposes of this GE 2007 Long-Term Incentive Plan (the “Plan”) are to
encourage selected Salaried Employees and Directors of General Electric Company
(together with any successor thereto, the “Company”) and its Affiliates (as
defined below) to acquire a proprietary interest in the growth and performance
of the Company, to generate an increased incentive to contribute to the
Company’s future success and prosperity, thus enhancing the value of the Company
for the benefit of its shareowners, and to enhance the ability of the Company
and its Affiliates to attract and retain exceptionally qualified individuals
upon whom, in large measure, the sustained progress, growth and profitability of
the Company depend.
SECTION 2. DEFINITIONS
As used in the Plan, the following terms shall have the meanings set forth
below:
(a)
“Affiliate” shall mean (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has a significant equity interest, as determined by the Committee.

(b)
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, or Other
Stock-Based Award granted under the Plan.

(c)
“Award Agreement” shall mean any written agreement, contract, or other
instrument or document, including an electronic communication, as may from time
to time be designated by the Company as evidencing any Award granted under the
Plan.

(d)
“Board” shall mean the Board of Directors of the Company.

(e)
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(f)
“Committee” shall mean a committee of the Board, acting in accordance with the
provisions of Section 3, designated by the Board to administer the Plan and
composed of not less than three non-employee directors. Unless otherwise
determined by the Board, the Management Development and Compensation Committee
of the Board generally serves as the Committee for purposes of the Plan, except
that the Governance and Public Affairs Committee of the Board is responsible for
administering the Plan as it relates to any Award provided to a Director.

(g)
“Director” shall mean any member of the Board who is not a Salaried Employee at
the time of receiving an Award under the Plan.

(h)
“Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.

(i)
“Fair Market Value” shall mean, with respect to any Shares or other securities,
the closing price of a Share on the date as of which the determination is being
made or as otherwise determined in a manner specified by the Committee.

(j)
“Incentive Stock Option” shall mean an option granted under Section 6(a) of the
Plan that is intended to meet the requirements of Section 422 of the Code, or
any successor provision thereto.

(k)
“Non-Qualified Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is not intended to be an Incentive Stock Option.

(l)
“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

(m)
“Other Stock-Based Award” shall mean any right, including a Deferred Stock Unit,
granted under Section 6(f) of the Plan.

(n)
“Participant” shall mean a Salaried Employee or Director designated to be
granted an Award under the Plan.

(o)
“Performance Award” shall mean any right granted under Section 6(d) of the Plan.

(p)
“Performance Criteria” shall mean any quantitative and/or qualitative measures,
as determined by the Committee, which may be used to measure the level of
performance of the Company or any individual Participant during a Performance
Period, including any Qualifying Performance Criteria.





--------------------------------------------------------------------------------





(q)
“Performance Period” shall mean any period as determined by the Committee in its
sole discretion.

(r)
“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.

(s)
“Qualifying Performance Criteria” shall mean one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the company as a whole or to a business unit or related
company, and measured either annually or cumulatively over a period of years, on
an absolute basis or relative to a pre-established target, to a previous year’s
results or to a designated comparison group, in each case as specified by the
Committee in the Award: sales and revenue; income, earnings, profit and margins;
earnings per share; return on capital, return on equity and return on
investment; cash flow and cash returned to investors; and total shareowner
return, subject to adjustment by the Committee to remove the effect of charges
for restructurings, discontinued operations and all items of gain, loss or
expense determined to be unusual in nature or infrequent in occurrence, related
to the disposal of a segment or a business, or related to a change in accounting
principle or otherwise.

(t)
“Restricted Stock” shall mean any award of Shares granted under Section 6(c) of
the Plan.

(u)
“Restricted Stock Unit” shall mean any right granted under Section 6(c) of the
Plan that is denominated in Shares.

(v)
“Salaried Employee” shall mean any salaried employee of the Company or of any
Affiliate.

(w)
“Shares” shall mean the common shares of the Company and such other securities
as may become the subject of Awards, or become subject to Awards, pursuant to an
adjustment made under Section 4(b) of the Plan.

(x)
“Stock Appreciation Right” shall mean any right granted under Section 6(b) of
the Plan.

SECTION 3. ADMINISTRATION
Except as otherwise provided herein, the Plan shall be administered by the
Committee, which shall have the power to interpret the Plan and to adopt such
rules and guidelines for implementing the terms of the Plan as it may deem
appropriate. The Committee shall have the ability to modify the Plan provisions,
to the extent necessary, or delegate such authority, to accommodate any law or
regulation in jurisdictions in which Participants will receive Awards.
(a)
Subject to the terms of the Plan and applicable law, the Committee shall have
full power and authority to:



i.designate Participants;
ii.
    determine the type or types of Awards to be granted to each Participant
under the Plan and grant Awards to such Participants;

iii.
    determine the number of Shares to be covered by (or with respect to which
payments, rights, or other matters are to be calculated in connection with)
Awards;

iv.
    determine the terms and conditions of any Award and of Award Agreements, and
verify the extent of satisfaction of any performance goals or other conditions
applicable to the grant, issuance, exercisability, vesting and/or ability to
retain any Award;

v.
    determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, or other Awards, or
canceled, forfeited, or suspended, and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended;

vi.
determine whether, to what extent, and under what circumstances cash, Shares,
other securities, other Awards, and other amounts payable with respect to an
Award under the Plan shall be deferred either automatically or at the election
of the holder thereof or of the Committee;

vii.
    interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan;

viii.
establish, amend, suspend, or waive such rules and guidelines;

ix.
appoint such agents as it shall deem appropriate for the proper administration
of the Plan;

x.
    make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan; and



A-2



--------------------------------------------------------------------------------





xi.
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.



(b)
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time, and shall be final, conclusive, and binding upon all
Persons, including the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, any shareowner, and any employee of the Company or of
any Affiliate. Actions of the Committee may be taken by:



i.
the Chairman of the Committee;

ii.
a subcommittee, designated by the Committee;

iii.
the Committee but with one or more members abstaining or recusing himself or
herself from acting on the matter, so long as two or more members remain to act
on the matter. Such action, authorized by the Chairman, such a subcommittee or
by the Committee (whether upon the abstention or recusal of such members or
otherwise), shall be the action of the Committee for purposes of the Plan; or

iv.
one or more officers or managers of the Company or any Affiliate, or a committee
of such officers or managers whose authority is subject to such terms and
limitations set forth by the Committee, and only with respect to Salaried
Employees who are not officers or directors of the Company for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended. This delegation
shall include modifications necessary to accommodate changes in the laws or
regulations of jurisdictions outside the U.S.

SECTION 4. SHARES AVAILABLE FOR AWARDS
(a)
SHARES AVAILABLE. Subject to adjustment as provided in Section 4(b):



i.
The total number of Shares reserved and available for delivery pursuant to
Awards granted under the Plan shall be 1,075,000,000; of which no more than
230,000,000 may be available for Awards granted in any form provided for under
the Plan other than Options or Stock Appreciation Rights. If any Shares covered
by an Award granted under the Plan, or to which such an Award or award relates,
are forfeited, or if an Award or award otherwise terminates without the delivery
of Shares or of other consideration, then the Shares covered by such Award or
award, or to which such Award or award relates, or the number of Shares
otherwise counted against the aggregate number of Shares available under the
Plan with respect to such Award or award, to the extent of any such forfeiture
or termination, shall again be available for granting Awards under the Plan.
Notwithstanding the foregoing, but subject to adjustment as provided in
Section 4(b), no more than 1,075,000,000 Shares shall be available for delivery
pursuant to the exercise of Incentive Stock Options.


ii.
ACCOUNTING FOR AWARDS. For purposes of this Section 4,



A.
If an Award (other than a Dividend Equivalent) is denominated in Shares, the
number of Shares covered by such Award, or to which such Award relates, shall be
counted on the date of grant of such Award against the aggregate number of
Shares available for granting Awards under the Plan;



B.
Dividend Equivalents denominated in Shares and Awards not denominated, but
potentially payable, in Shares shall be counted against the aggregate number of
Shares available for granting Awards under the Plan in such amount and at such
time as the Dividend Equivalents and such Awards are settled in Shares,
PROVIDED, HOWEVER, that Awards that operate in tandem with (whether granted
simultaneously with or at a different time from), or that are substituted for,
other Awards may only be counted once against the aggregate number of shares
available, and the Committee shall adopt procedures, as it deems appropriate, in
order to avoid double counting. Any Shares that are delivered by the Company,
and any Awards that are granted by, or become obligations of, the Company
through the assumption by the Company or an Affiliate of, or in substitution
for, outstanding awards     previously granted by an acquired company, shall not
be counted against the Shares available for granting Awards under this Plan; and



C.
Notwithstanding anything herein to the contrary, any Shares related to Awards
which terminate by expiration, forfeiture, cancellation, or otherwise without
the issuance of such Shares, are settled in cash in lieu of Shares, or, subject
to Section 6(g)(ix), are exchanged with the Committee’s permission, prior to the
issuance of Shares, for Awards not involving Shares, shall be available again
for grant under this Plan. Shares subject to an Award under the Plan may not
again be made available for issuance under the Plan if such Shares are:
(w) Shares delivered to or withheld by the Company to pay taxes on Awards other
than



A-3



--------------------------------------------------------------------------------





Options or Stock Appreciation Rights, (x) Shares that were subject to an Option
or a stock-settled Stock Appreciation Right and were not issued upon the net
settlement or net exercise of such Option or Stock Appreciation Right,
(y) Shares delivered to or withheld by the Company to pay the exercise price or
the withholding taxes under Options or Stock Appreciation Rights, or (z) Shares
repurchased on the open market with the proceeds of an Option exercise.


iii.
SOURCES OF SHARES DELIVERABLE UNDER AWARDS. Any Shares delivered pursuant to an
Award may consist, in whole or in part, of authorized and unissued Shares or of
treasury Shares.



(b)
ADJUSTMENTS.



i.
In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Shares, or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company, or other similar
corporate transaction or event constitutes an equity restructuring transaction,
as that term is defined in Accounting Standards Codification Topic 718 (or any
successor thereto) or otherwise affects the Shares, then the Committee shall
adjust the following in a manner that is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan:



A.
the number and type of Shares or other securities which thereafter may be made
the subject of Awards including the limit specified in Section 4(a)(i) regarding
the number of shares that may be granted in the form of Restricted Stock,
Restricted Stock Units, Performance Awards, or Other Stock-Based Awards;

B.
the number and type of Shares or other securities subject to outstanding Awards;

C.
the grant, purchase, or exercise price with respect to any Award, or, if deemed
appropriate, make provision for a cash payment to the holder of an outstanding
Award; and

D.
other value determinations applicable to outstanding awards.

PROVIDED, HOWEVER, in each case, that with respect to Awards of Incentive Stock
Options no such adjustment shall be authorized to the extent that such authority
would cause the Plan to violate Section 422(b)(1) of the Code or any successor
provision thereto; and PROVIDED FURTHER, HOWEVER, that the number of Shares
subject to any Award denominated in Shares shall always be a whole number.



ii.
ADJUSTMENTS OF AWARDS UPON CERTAIN ACQUISITIONS. In the event the Company or any
Affiliate shall assume outstanding employee awards or the right or obligation to
make future such awards in connection with the acquisition of another business
or another corporation or business entity, the Committee may make such
adjustments, not inconsistent with the terms of the Plan, in the terms of Awards
as it shall deem appropriate in order to achieve reasonable comparability or
other equitable relationship between the assumed awards and the Awards granted
under the Plan as so adjusted.



A-4



--------------------------------------------------------------------------------







iii.
ADJUSTMENTS OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR NONRECURRING
EVENTS. The Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits to be made available under the Plan.

SECTION 5. ELIGIBILITY
Any Salaried Employee, including any officer or employee-director of the Company
or of any Affiliate, or Director shall be eligible to be designated a
Participant.
SECTION 6. AWARDS
(a)
OPTIONS. The Committee is hereby authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Committee shall determine:



i.
EXERCISE PRICE. The purchase price per Share purchasable under an Option shall
be determined by the Committee; provided, however, and except as provided in
Section 4(b), that such purchase price shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option.

ii.
OPTION TERM. The term of each Option shall not exceed ten (10) years from the
date of grant.

iii.
TIME AND METHOD OF EXERCISE. The Committee shall establish in the applicable
Award Agreement the time or times at which an Option may be exercised in whole
or in part, and the method or methods by which, and the form or forms,
including, without limitation, cash, Shares, or other Awards, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price, in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.

iv.
INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Option granted under
the Plan shall be designed to comply in all respects with the provisions of
Section 422 of the Code, or any successor provision thereto, and any regulations
promulgated thereunder. For the avoidance of doubt, Incentive Stock Options
shall not be granted to Directors. Notwithstanding anything in this Section 6(a)
to the contrary, Options designated as Incentive Stock Options shall not be
eligible for treatment under the Code as Incentive Stock Options (and will be
deemed to be Non-Qualified Stock Options) to the extent that either (1) the
aggregate Fair Market Value of Shares (determined as of the time of grant) with
respect to which such Options are exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and any
subsidiary) exceeds $100,000, taking Options into account in the order in which
they were granted, or (2) such Options otherwise remain exercisable but are not
exercised within three (3) months of termination of employment (or such other
period of time provided in Section 422 of the Code).



(b)
STOCK APPRECIATION RIGHTS. The Committee is hereby authorized to grant Stock
Appreciation Rights to Participants. Subject to the terms of the Plan and any
applicable Award Agreement, a Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive, upon exercise thereof,
the excess of (1) the Fair Market Value of one Share on the date of exercise
over (2) the grant price of the right as specified by the Committee.

i.
GRANT PRICE. The grant price per share of each Stock Appreciation Right shall be
determined by the Committee, provided, however, and except as provided in
Section 4(b), that such price shall not be less than 100% of the Fair Market
Value of one Share on the date of grant of the Stock Appreciation Right, except
that if a Stock Appreciation Right is at any time granted in tandem to an
Option, the grant price of the Stock Appreciation Right shall not be less than
the exercise price of such Option.



A-5



--------------------------------------------------------------------------------





ii.
TERM. The term of each Stock Appreciation Right shall not exceed ten (10) years
from the date of grant.

iii.
TIME AND METHOD OF EXERCISE. The Committee shall establish in the applicable
Award Agreement the time or times at which a Stock Appreciation Right may be
exercised in whole or in part.



(c)
RESTRICTED STOCK AND RESTRICTED STOCK UNITS.



i.
ISSUANCE. The Committee is hereby authorized to grant Awards of Restricted Stock
and Restricted Stock Units to Participants.

ii.
RESTRICTIONS. Awards of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may establish in the applicable
Award Agreement (including, without limitation, any limitation on the right to
vote a Share of Restricted Stock or the right to receive any dividend or other
right), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise, as the Committee may deem
appropriate. Unrestricted Shares, evidenced in such manner as the Committee
shall deem appropriate, shall be delivered to the holder of Restricted Stock
promptly after such restrictions have lapsed.

iii.
REGISTRATION. Any Restricted Stock or Restricted Stock Units granted under the
Plan may be evidenced in such manner as the Committee may deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of Shares of Restricted Stock granted under the Plan, such certificate
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock.

iv.
FORFEITURE. Upon termination of employment during the applicable restriction
period, except as determined otherwise by the Committee, all Shares of
Restricted Stock and all Restricted Stock Units still, in either case, subject
to restriction shall be forfeited and reacquired by the Company.



(d)
PERFORMANCE AWARDS. The Committee is hereby authorized to grant Performance
Awards to Participants. Performance Awards include arrangements under which the
grant, issuance, retention, exercisability, vesting and/or transferability of
any Award is subject to such Performance Criteria and such additional conditions
or terms as the Committee may designate. Subject to the terms of the Plan and
any applicable Award Agreement, a Performance Award granted under the Plan:



i.
may be denominated or payable in cash, Shares (including, without limitation,
Restricted Stock), other securities, or other Awards; and

ii.
shall confer on the holder thereof rights valued as determined by the Committee
and payable to, or exercisable by, the holder of the Performance Award, in whole
or in part, upon the achievement of such performance goals during such
Performance Periods as the Committee shall establish.



(e)
    DIVIDEND EQUIVALENTS. The Committee is hereby authorized to grant to
Participants Awards (other than Options and Stock Appreciation Rights) under
which the holders thereof shall be entitled to receive payments equivalent to
dividends or interest with respect to a number of Shares determined by the
Committee, and the Committee may provide that such amounts (if any) shall be
deemed to have been reinvested in additional Shares and paid out only on and
when Shares actually vest, are earned or are received under such Awards. Subject
to the terms of the Plan and any applicable Award Agreement, such Awards may
have such terms and conditions as the Committee shall determine.



(f)
    OTHER STOCK-BASED AWARDS. The Committee is hereby authorized to grant to
Participants such other Awards, including, but not limited to, Deferred Stock
Units, that are denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible into Shares), as are deemed by the Committee
to be consistent with the purposes of the Plan, provided, however, that such
grants must comply with applicable law. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of such Awards. Shares or other securities delivered pursuant to a
purchase right granted under this Section 6(f) shall be purchased for such
consideration, which may be paid by such method or methods and in such form or
forms, including, without limitation, cash, Shares, other securities, or other
Awards, or any combination thereof, as the Committee shall determine, the value
of which consideration, as established by the Committee, and except as provided
in Section 4(b), shall not be less than the Fair Market Value of such Shares or
other securities as of the date such purchase right is granted.



A-6



--------------------------------------------------------------------------------





(g)
GENERAL.



i.
NO CASH CONSIDERATION FOR AWARDS. Awards shall be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

ii.
AWARDS MAY BE GRANTED SEPARATELY OR TOGETHER. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate, may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

iii.
FORMS OF PAYMENT UNDER AWARDS. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, rights in or to Shares issuable under the Award or
other Awards, other securities, or other Awards, or any combination thereof, and
may be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee. Such rules and procedures may include, without limitation, provisions
for the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of Dividend Equivalents in respect of
installment or deferred payments.

iv.
LIMITS ON TRANSFER OF AWARDS. Except as provided by the Committee, no Award and
no right under any such Award, shall be assignable, alienable, saleable, or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution provided, however, that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of the Participant with
respect to any Award upon the death of the Participant. Each Award, and each
right under any Award, shall be exercisable, during the Participant’s lifetime,
only by the Participant or, if permissible under applicable law, by the
Participant’s guardian or legal representative. No Award and no right under any
such Award, may be pledged, alienated, attached, or otherwise encumbered, and
any purported pledge, alienation, attachment, or encumbrance thereof shall be
void and unenforceable against the Company or any Affiliate.

v.
PER-PERSON LIMITATION FOR SALARIED EMPLOYEES. The aggregate dollar value of any
Awards granted to a Salaried Employee under the Plan (based on the grant date
fair value of Awards as determined for financial reporting purposes, which shall
be calculated based on the target value for any performance based award) in any
fiscal year may not exceed $20,000,000.

vi.
PER-PERSON LIMITATION FOR DIRECTORS. The aggregate dollar value of (A) any
Awards granted to a Director under the Plan (based on the grant date fair value
of Awards as determined for financial reporting purposes) and (B) any cash or
other compensation that is not equity-based and that is paid by the Company with
respect to the Director’s service as a Director for any fiscal year may not
exceed $1,500,000. The Committee may make exceptions to the foregoing limit for
a Director or committee of Directors, as it may determine in its discretion,
provided that (C) the aggregate dollar value of any such additional compensation
may not exceed $1,000,000 for the fiscal year and (D) the Director receiving
such additional compensation does not participate in the decision to award such
compensation.

vii.
CONDITIONS AND RESTRICTIONS UPON SECURITIES SUBJECT TO AWARDS. The Committee may
provide

that the Shares issued upon exercise of an Option or Stock Appreciation Right or
otherwise subject to or
issued under an Award shall be subject to such further agreements, restrictions,
conditions or limitations
as the Committee in its discretion may specify prior to the exercise of such
Option or Stock Appreciation
Right or the grant, vesting or settlement of such Award, including without
limitation, conditions on vesting
or transferability and forfeiture or repurchase provisions or provisions on
payment of taxes arising in     connection with an Award. Without limiting the
foregoing, such restrictions may address the timing and manner of any resales by
the Participant or other subsequent transfers by the Participant of any Shares
issued under an Award, including without limitation: (A) restrictions under an
insider trading policy or pursuant to applicable law, (B) restrictions designed
to delay and/or coordinate the timing and manner of sales by Participant and
holders of other Company equity compensation arrangements, (C) restrictions as
to the use of a specified brokerage firm for such resales or other transfers and
(D) provisions requiring Shares to be sold on the open market or to the Company
in order to satisfy tax withholding or other obligations.
viii.
SHARE CERTIFICATES. All Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable



A-7



--------------------------------------------------------------------------------





Federal, state, or local securities laws, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.
ix.
NO REPRICING. Except in connection with a corporate transaction or adjustment
described in Section 4(b) of the Plan, the terms of outstanding Options, Stock
Appreciation Rights or other Stock-Based Awards encompassing rights to purchase
Shares that have an exercise or purchase price in excess of the Fair Market
Value of a Share may not be amended to reduce the exercise or purchase price of
such Awards, and any such outstanding Options, Stock Appreciation Rights or
other Stock-Based Awards encompassing rights to purchase Shares may not be
exchanged for cash or property, other Awards, or Options, Stock Appreciation
Rights or other Stock-Based Awards encompassing rights to purchase Shares with
an exercise or purchase price that is less than the exercise or purchase price
of the original Awards, in each case unless approved by shareowners.

x.
RECOUPMENT. The Plan will be administered in compliance with Section 10D of the
Securities Exchange Act of 1934, as amended, any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Shares may be traded,
and any Company policy adopted with respect to compensation recoupment. This
Section 6(g)(x) will not be the Company’s exclusive remedy with respect to such
matters.

SECTION 7. AMENDMENT AND TERMINATION
Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:
(a)
AMENDMENTS TO THE PLAN. The Board may amend, alter, suspend, discontinue, or
terminate the Plan, in whole or in part; provided, however, that without the
prior approval of the Company’s shareowners, no material amendment shall be made
if shareowner approval is required by law, regulation, or stock exchange, and;
PROVIDED, FURTHER, that, notwithstanding any other provision of the Plan or any
Award Agreement, no such amendment, alteration, suspension, discontinuation, or
termination shall be made without the approval of the shareowners of the Company
that would:


i.
increase the total number of Shares available for Awards under the Plan, except
as provided in Section 4 hereof; or

ii.
amend Section 6(g)(ix) or, except as provided in Section 4(b), permit Options,
Stock Appreciation Rights, or other Stock-Based Awards encompassing rights to
purchase Shares to be repriced, replaced, or exchanged as described in Section
6(g)(ix).



(b)
AMENDMENTS TO AWARDS. Subject to Section 6(g)(ix), the Committee may waive any
conditions or rights under, amend any terms of, or amend, alter, suspend,
discontinue, or terminate, any Awards theretofore granted, prospectively or
retroactively. No such amendment or alteration shall be made which would impair
the rights of any Participant, without such Participant’s consent, under any
Award theretofore granted, provided that no such consent shall be required with
respect to any amendment or alteration if the Committee determines in its sole
discretion that such amendment or alteration either (i) is required or advisable
in order for the Company, the Plan or the Award to satisfy or conform to any law
or regulation or to meet the requirements of any accounting standard, or (ii) is
not reasonably likely to significantly diminish the benefits provided under such
Award.

SECTION 8. GENERAL PROVISIONS
(a)
NO RIGHTS TO AWARDS. No Salaried Employee, Participant or other Person shall
have any claim to be granted any Award under the Plan, or, having been selected
to receive an Award under this Plan, to be selected to receive a future Award,
and further there is no obligation for uniformity of treatment of Salaried
Employees, Participants, or holders or beneficiaries of Awards under the Plan.
The terms and conditions of Awards need not be the same with respect to each
recipient.

(b)
WITHHOLDING. The Company or any Affiliate shall be authorized to withhold from
any Award granted or any payment due or transfer made under any Award or under
the Plan the amount (in cash, Shares, other securities, or other Awards) of
taxes required or permitted to be withheld (up to the maximum statutory tax rate
in the relevant jurisdiction) in respect of an Award, its exercise, or any
payment or transfer under such Award or under the Plan and to take such other
action as may be necessary or appropriate in the opinion of the Company or
Affiliate to satisfy withholding taxes.

(c)
NO LIMIT ON OTHER COMPENSATION ARRANGEMENTS. Nothing contained in the Plan shall
prevent the Company or any Affiliate from adopting or continuing in effect other
or additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.



A-8



--------------------------------------------------------------------------------





(d)
NO RIGHT TO EMPLOYMENT. The grant of an Award shall not constitute an employment
contract nor be construed as giving a Participant the right to be retained in
the employ of the Company or any Affiliate. Further, the Company or an Affiliate
may at any time dismiss a Participant from employment, free from any liability,
or any claim under the Plan, unless otherwise expressly provided in the Plan or
in any Award Agreement.

(e)
GOVERNING LAW. The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of New York and applicable Federal law without regard to
conflict of law.

(f)
SEVERABILITY. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

(g)
NO TRUST OR FUND CREATED. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(h)
NO FRACTIONAL SHARES. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, or
other securities shall be paid or transferred in lieu of any fractional Shares,
or whether such fractional Shares or any rights thereto shall be canceled,
terminated, or otherwise eliminated.

(i)
HEADINGS. Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.

(j)
INDEMNIFICATION. Subject to requirements of New York State law, each individual
who is or shall have been a member of the Board, or a Committee appointed by the
Board, or an officer or manager of the Company to whom authority was delegated
in accordance with Section 3, shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his/her own behalf, unless such loss, cost, liability,
or expense is a result of his/her own willful misconduct or except as expressly
provided by statute. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such individuals may
be entitled under the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

(k)
COMPLIANCE WITH SECTION 409A OF THE CODE. Except to the extent specifically
provided otherwise by the Committee, Awards under the Plan are intended to be
exempt from or satisfy the requirements of Section 409A of the Code (and the
Treasury Department guidance and regulations issued thereunder) so as to avoid
the imposition of any additional taxes or penalties under Section 409A of the
Code. If the Committee determines that an Award, Award Agreement, payment,
distribution, deferral election, transaction or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a
Participant to become subject to any additional taxes or other penalties under
Section 409A of the Code, then unless the Committee specifically provides
otherwise, such Award, Award Agreement, payment, distribution, deferral
election, transaction or other action or arrangement shall not be given effect
to the extent it causes such result and the related provisions of the Plan
and/or Award Agreement will be deemed modified, or, if necessary, suspended in
order to comply with the requirements of Section 409A of the Code to the extent
determined appropriate by the Committee, in each case without the consent of or
notice to the Participant.

(l)
NO REPRESENTATIONS OR COVENANTS WITH RESPECT TO TAX QUALIFICATION. Although the
Company may endeavor to (i) qualify an Award for favorable U.S. or foreign tax
treatment (e.g., incentive stock options under Section 422 of the Code or French
qualified stock options) or (ii) avoid adverse tax treatment (e.g., under
Section 409A of the Code), the Company makes no representation to that effect
and expressly disavows any covenant to maintain favorable or avoid unfavorable
tax treatment. The Company shall be unconstrained in its corporate activities
without regard to the potential negative tax impact on holders of Awards under
the Plan.



A-9



--------------------------------------------------------------------------------





(m)
AWARDS TO NON-U.S. EMPLOYEES. The Committee shall have the power and authority
to determine which Affiliates shall be covered by this Plan and which employees
outside the U.S. shall be eligible to participate in the Plan. The Committee may
adopt, amend or rescind rules, procedures or sub-plans relating to the operation
and administration of the Plan to accommodate the specific requirements of local
laws, procedures, and practices. Without limiting the generality of the
foregoing, the Committee is specifically authorized to adopt rules, procedures
and sub-plans with provisions that limit or modify rights on death, disability
or retirement or on termination of employment; available methods of exercise or
settlement of an award; payment of income, social insurance contributions and
payroll taxes; the withholding procedures and handling of any stock certificates
or other indicia of ownership which vary with local requirements. The Committee
may also adopt rules, procedures or sub-plans applicable to particular
Affiliates or locations.

(n)
COMPLIANCE WITH LAWS. The granting of Awards and the issuance of Shares under
the Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or stock exchanges on which the
Company’s securities are listed as may be required. The Company shall have no
obligation to issue or deliver evidence of title for Shares issued under the
Plan prior to:



i.
obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

ii.
completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable or at a time when any such
registration or qualification is not current, has been suspended or otherwise
has ceased to be effective.



A-10



--------------------------------------------------------------------------------





The inability or impracticability of the Company to obtain or maintain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.
SECTION 9. EFFECTIVE DATE OF THE PLAN
The Plan, as hereby amended and restated, shall be effective as of the date of
its approval by the Board or, to the extent that such amendment and restatement
is submitted for shareowner approval, the date of its approval by shareowners of
the Company.
SECTION 10. TERM OF THE PLAN
No Award shall be granted under the Plan after the date of the Annual Meeting of
the Company in 2027. However, unless otherwise expressly provided in the plan or
in an applicable Award Agreement, any Award theretofore granted may extend
beyond such date, and the authority of the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award, or to waive any conditions or
rights under any such Award, and the authority of the Board to amend the Plan,
shall extend beyond such date.


A-11

